Brady, J.,
dissenting:
The plaintiffs, who were the owners of a building on the corner of Fifty-second sti’eet and Fifth avenue in this city, filed their plans and specifications in the bureau of inspection of buildings in the fire department for proposed alterations to be made to the buildings named, and among otlierthingstoputtwo additional stories thereon, raising it from a four-story to a six-story building, and the walls from sixty-three feet to eighty-nine feet in height above the curb, and the application was presented to the appellant Esterbrook, who was the inspector of buildings appointed under chapter 521 of the Laws of 1880, for the proper certificate for allowing such alterations to be made; and subsequently an application was made to the board of fire commissioners, asking that it act upon the application, based, it would seem, upon the refusal of the inspector to grant the required certificate and upon the asserted right, under the laws relating to the subject, to have the action of the inspector reviewed by the board named.
*407The act of 1830 mentioned {supra), is an amendment of an act to reorganize the local government of the city of New York, passed in 1873, and provides, by the seventy-sixth section, as amended, that the fire department shall have for its head a board to consist of three persons to be known as the fire commissioners of the city of New York. And further, that there should be in the department four bureaux, one of which should be known as the bureau for the inspection of buildings; and it is declared that all acts relating to buildings in the city of New York, and all acts and parts of acts relating to the department of buildings in said city, or prescribing, limiting or defining the powers or duties of said department or any officer thereof, then in force not inconsistent with this act, were continued in full force and effect and the powers and duties transferred to the fire department of the city of New York and devolved upon the officers thereof. It also declares that the bureau of inspection of buildings shall, under and subject to such rules and regulations and orders as may be established by the board of fire commissioners, have charge of all matters relating to buildings and structures in thé city of New York then by law devolved upon or required to be performed by the department of buildings. And further, that the bureau should be under the management of a person who should be known as inspector of buildings, who might be authorized by the board of fire commissioners to perform any duty 02' exercise any power or authority then confe2'red upon the superintendent of buildings.
The question presented by this appeal is whether the inspector of buildings has the power to refuse to give such a certificate as applied for, absolutely in the exercise of his discretion. It does not appear in this case whether any rales, regulations and orders have been established by the board of fire commissione2's governing the bureau of inspection of buildings, or what duties, power or authority conferred by law upon the superintendent of buildings the inspector has been authorized by the board of fire comipissioners to perform or exercise. These two elements are embraced in the act of 1880, to which reference has been made as we have seen, and it would seem, therefore, that some action of the board of fire commissioners, defining the authority of the inspector of buildings, was necessary in order to enable him to act with full authority in inference to the *408affairs of the bureau. As no point in regard to this subject has been made, it must be assumed, for the purposes of this appeal, that the board of fire commissioners has conferred upon the inspector of buildings all the authority which was possessed by the superintendent under existing law.
Under the act of 1862 (chap. 356), which was designed to provide for the regulation and inspection of buildings and the more effectual prevention of fires and the better preservation of life and property in the city of New York, a department was created for the survey and inspection of buildings in the city of New York which, by section 49, declared, it to be the duty of the deputy superintendent of buildings to examine all buildings * * * under an application to raise, enlarge, alter or build upon them, and to report to the superintendent the condition of the same, with his opinion relative thereto, declaring that in the absence of the superintendent he should be empowered to act with all the powers enjoyed and possessed by the latter. This provision contemplated the action of two persons upon an application to alter, build uj>on, raise or enlarge a building, namely, the opinion of the deputy superintendent, whose duty it was to make the necessary examination and report the same with his opinion to the superintendent, and that of the superintendent himself. The act of 1866 (chap. 873), and which was an act to amend and reduce to one act the several acts relating to buildings and the keeping and storage of combustible materials in the city of New York, also provided by section 45 that it should be the duty of the deputy superintendent of buildings to make the same examination as that prescribed by the act of 1862, and to report the result with his opinion, to the superintendent; and provided as well, that in the absence of the latter, he should be empowered tt> act with all the powers enjoyed and possessed by the superintendent. Section 36 of the act of 1862 also gave to the department created by it, full power in passing upon any question relative to the mode or manner of construction, or materials to be used, in the erection, alteration or repair of any building in the city of New York, where the same was not specially provided for therein, and also gave the department discretionary power, upon application, to modify or vary any of th^several provisions of the act to meet the requirements of special cases, where the same did not conflict with *409the public safety and good, so that substantial justice might be done; but further provided that no such deviation should be permitted except upon a record.of the same to be kept by the department and a certificate to be first issued to the party applying for the same, such certificate to be issued only upon, an order first being obtained therefor, upon a sworn petition setting forth the facts upon such an application, to a Special Term of the Supreme Court. The act of 1866 (av/pra) contains substantially the same provision, as does also the act of 1871 (chap. 625).
By section 8 of the Laws of 1874 the provision just considered was re-enacted but a change was made to this effect, namely, that the certificate allowing the alteration should be issued only upon an application setting forth the facts sworn to by the applicant; and after the application should have been passed upon favorably by a board of examiners, consisting of the superintendent of buildings, a member of the executive committee of the New York Chapter of the American Institute of Architects, one of the ex-presidents of the New York Board of Underwriters and two members of the Mechanics and Traders’ Exchange of this city, one of the latter of whom should be a master carpenter and one a master mason, and all of whom except the superintendent should be selected by the respective organizations and so certified by the proper officers to the superintendent; and, further, that no application should be considered as passed by said board unless the same should receive three affirmative votes, and each member of the board being prohibited from passing upon any question in which he was pecuniarily interested. The change made was by taking away from this court the power to approve of the certificate and conferring it upon the persons named.
It will be perceived, as to these provisions embracing substantially all that has .been enacted on the subject, that no express right was given to appeal from the decision of the superintendent'of buildings or inspector of buildings, upon whom was conferred all the power given to the superintendent of buildings; and that unless the right to review his act arises inferentially the refusal to give the certificate is absolute. It will also have been perceived that when the certificate is given by the inspector of buildings, in the exercise of his discretion, it is not sufficient to authorize the alteration to be *410made because it must be approved by the persons designated by the act of 1880, and it follows that in reference to the alterations the certificate by the inspector of buildings is not absolute but necessarily subject to ratification. It will likewise have been perceived that under the original statutes the examination to be made of the building, predicated of an application to alter, raise or enlarge it, must have been made by the deputy superintendent, who was required to make a report of his proceedings and their results with-his opinion thereon. And this was to be done whether the certificate was given or not, or whether the application was to be gi’anted or not, the statute being silent as to the result of such examination by the deputy superintendent.
The question involved in this appeal, as already suggested, namely, whether the inspector of buildings has the right to refuse absolutely, as a matter of discretion, to grant am application to enlarge, raise or alter a building depends entirely upon the interpretation to be given to these various acts and the object intended to be secured by them. If the application be granted in the first instance it is, as we have seen, subject to revision; and although the inspector of buildings may think that the alteration, or enlargement, or repairs should be allowed, nevertheless the persons designated have the power to control it, and there does not seem to be any good reason why the refusal to grant the application, in the exercise of the discretion, should not be subject to a similar revision. It is impossible to conceive that the legislature intended to confer upon one person, being the head of a bureau, the absolute power of determining whether an alteration or an enlargement of a building should be made. It is the fire department which has control of the subject, according ■to the language of the law, and the inspector is the mere agent employed as a part of the machinery by which the necessary information shall be obtained and communicated to the board.
Section 31, as amended by the act of 1874 (supra), declares that the department of buildings named under the act shall have full power in passing upon any question relative to the mode or manner of construction, or materials used in the erection; alteration or repair of any building in the city of New York, where .the same was not specially provided for therein. The result of tire refusal to give the certificate is not provided for. The power over the sub*411jeet resided with the department of buildings prior to the act of 1880, which transferred it to the fire department, as we have already-seen. Inasmuch as there might be an abitrary refusal to grant the certificate in a proper ease, and in order to provide against such a contingency, it would seem to be a very just interpretation of the statutes that such a refusal should be subject to the review of the fire department, and thus secure the co-operation of the department, of which the bureau of inspection of buildings is only a subordinate branch. The fire department, acting as a body, would have the power then to protect the citizen from an unjust refusal to grant the certificate in a proper case, and could direct the certificate to be furnished, and vice versa. Then the certificate, if given, would be subject to approval by the board of examiners created under the act of 1880, to which reference has been made. If this construction of the statutes be not favored, an application such as made by7 the respondent herein, even though it were unjustly refused in the exercise of a discretion erroneously employed, could not be overcome by any remedy.
' For these reasons, we think the order appealed from should be affirmed.
Order reversed and writ denied, with ten dollars costs and disbursements.